Citation Nr: 0024417	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
vertigo and tinnitus, currently evaluated as 30 percent 
disabling, on appeal from an initial grant of service 
connection.  

2.  Entitlement to service connection for right hip fracture, 
secondary to service connected vertigo and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection for 
vertigo and tinnitus but did not grant an evaluation greater 
than 30 percent, and denied service connection for a right 
hip fracture, secondary to vertigo and tinnitus.

In this decision, the Board has recharacterized the issue on 
appeal to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter "the Court") in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's vertigo and tinnitus is manifested by 
complaints of chronic imbalance related to walking and quick 
motion and chronic bilateral tinnitus, without nausea or 
vomiting.

3.  The preponderance of the evidence shows that the 
veteran's right hip fracture was causally related to his 
service connected vertigo and tinnitus disability.

CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service-connected vertigo and tinnitus under the rating 
criteria in effect prior to June 10, 1999, have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.87 Diagnostic Code 6204 (1998).

2.  The criteria for an assignment of a separate 10 percent 
rating for tinnitus and a 30 percent rating for vertigo under 
the rating criteria in effect June 10, 1999, have been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.87 Diagnostic Codes 6204, 6260 
(1999).

3.  Service connection is warranted for a right hip fracture 
secondary to service connected vertigo and tinnitus.  
38 U.S.C.A. §§ 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I. Disability Evaluation 

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a March 1996 rating 
decision, the RO granted service connection for a vertigo and 
tinnitus condition, with a 30 percent evaluation effective 
September 20, 1994, the date VA received the veteran's claim.  
The veteran's service medical records do not show a history 
of complaints of, or treatment for, vertigo and tinnitus.  
Rather, the evidence from the veteran's post-service medical 
treatment by VA reveals that he was hospitalized from March 
to May of 1993 for treatment of chronic osteomyelitis of the 
right foot.  During this hospitalization, he was prescribed 
medication that, although properly administered, caused 
ototoxicity.  Immediately after the treatment he complained 
of tinnitus and began having problems with losing his 
balance.  The VA medical center (VAMC) records do not 
document that the veteran was informed of these potential 
side effects from the treatment and consented to the 
treatment notwithstanding this potential result.  Therefore, 
the veteran was granted service connection benefits pursuant 
to 38 U.S.C.A. § 1151, for disability resulting from VA 
treatment.  The veteran has appealed this initial rating.      

The veteran disagrees with the 30 percent rating for vertigo 
and tinnitus, contending that the evidence supports a higher 
rating.  After reviewing the record, the Board finds that the 
evidence is against an increased rating for the veteran's 
vertigo and tinnitus condition under the rating criteria in 
effect until June 10, 1999.  The Board also finds that the 
rating criteria in effect from June 10, 1999, support a 30 
percent rating under Diagnostic Code 6204 and a separate 10 
percent rating for tinnitus under Diagnostic Code 6260. See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The RO has rated the veteran's disability under 38 C.F.R. 
§ 4.87a, Diagnostic Code (DC) 6204.  Effective June 10, 1999, 
that portion of the Schedule pertaining to the ear and other 
sense organs was amended.  64 Fed. Reg. 25210.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held 
that when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, it is necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Under the prior regulations for DC 6204, described as chronic 
labyrinthitis, a 30 percent rating is warranted for a severe 
condition, consisting of tinnitus, dizziness and occasional 
staggering.  A 10 percent rating is warranted for a moderate 
condition, consisting of tinnitus and occasional dizziness.  
A postscript note states that these ratings are to be 
combined with ratings for loss of hearing or suppuration.  
38 C.F.R. § 4.87a (1998).

Under the revised regulations for DC 6204, now described as 
peripheral vestibular disorders, a 30 percent rating is 
warranted for dizziness and occasional staggering, while a 10 
percent rating is warranted for occasional dizziness.  The 
postscript note states that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code; and 
hearing impairment or suppuration shall be separately rated 
and combined.  38 C.F.R. § 4.87a (1999).  In addition, 
Diagnostic Code 6260, for recurrent tinnitus, provides a 10 
percent rating.  The associated note provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  38 C.F.R. § 4.87a (1999).

The most recent VA examination, from March 1998, reveals that 
the veteran complained of chronic problems with his balance, 
especially while he is walking or making quick motions.  He 
also complained of chronic bilateral tinnitus.  On 
examination, his auricles, external ear canals, tympanic 
membranes, tympanums and mastoids were all normal.  No 
current evidence of ear disease was identified, although 
Romberg maneuver testing was positive with considerable 
swaying.  

A review of the relevant regulations with the facts of this 
case reveals two things: (1) the old and new ratings for DC 
6204 are essentially the same, with the new regulation not 
specifically calling for tinnitus, although the veteran has 
this condition; and (2) the veteran has the maximum rating 
under DC 6204, and thus a higher rating under the old or new 
criteria for DC 6204 is not possible.  Therefore, the new 
regulation is more beneficial to the veteran, as it no longer 
includes tinnitus as a basis for the rating under DC 6204, 
yet provides for the assignment of an additional, separate 10 
percent rating for tinnitus under DC 6260.  The Board thus 
will assign a separate 10 percent rating for the tinnitus.

The Board notes that the appeal was transferred to the Board 
before the effective date of the new rating criteria.  Thus, 
the RO has not had the opportunity to consider the 
application of the new rating criteria to the veteran's 
disability.  The Board concludes that the veteran in this 
case is not prejudiced by the Board's application of the 
revised rating criteria in the first instance, as the veteran 
is assigned the maximum rating under both applicable 
diagnostic codes.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran contends that his vertigo and tinnitus condition 
is more closely aligned with the 60 percent rating under DC 
6205, for Meniere's syndrome (endolymphatic hydrops).  The 
Board does not agree.  First, the Board notes that the rating 
criteria under DC 6205 all include hearing impairment as an 
element of the disability.  The evidence does not show that 
the veteran's tinnitus and vertigo disability that was caused 
by VA medical treatment includes an element of hearing 
impairment.  The Board notes that DC 6205 refers to "hearing 
impairment" as separate and distinct from tinnitus in the 
rating criteria.  Thus, the veteran's tinnitus problems are 
not sufficient to satisfy the element of hearing impairment.  
The March 1998 VA examination results include a diagnosis of 
bilateral hearing loss.  However, the examiner attributed 
this hearing impairment to chronic noise exposure in service, 
and not to the post-service VA medical treatment that caused 
vertigo and tinnitus.  There is no evidence of complaints of 
or treatment for hearing impairment as a result of the 
veteran's Section 1151 disability.  

Secondly, the veteran is not service connected for Meniere's 
syndrome.  Therefore, an increased rating under DC 6205 is 
not possible.  The Board is mindful of the VA outpatient 
treatment progress notes from April 1999, which includes an 
opinion from John H. Hull, M.D. that the veteran meets the 
diagnostic criteria for "the diagnosis of DC 6205 Meniere's 
Syndrome".  However, the Board is restricted in its analysis 
in this case to the issue of whether an increased rating is 
warranted for the veteran's service connected disability - 
vertigo and tinnitus.  Unless and until the veteran is 
granted service connection for Meniere's syndrome, the Board 
cannot address the question of an appropriate rating for a 
separate and distinct disability such as the one for which 
the veteran argues.  Therefore, the Board must conclude that 
an increased rating under DC 6205 is not warranted by the 
evidence, and that the 30 percent rating under DC 6204, with 
the 10 percent rating under DC 6260 under the revised rating 
criteria, is the most appropriate rating.       

The Board has also considered the possibility of staged 
ratings in accordance with Fenderson, supra, and finds that 
staged ratings are not warranted in this case.  As discussed, 
the veteran has the maximum allowable rating under DC 6204 
under both the old and the new rating criteria.  This rating 
was effective from the date of receipt of the veteran's 
claim.  Furthermore, there is no evidence of a varying level 
of disability from vertigo and tinnitus during this rating 
period.  Thus, a staged rating, as such, will not be applied 
to this case, although a separate rating for tinnitus will be 
assigned under the revised rating criteria.   

This schedular disability rating does not, however, preclude 
the Board from considering a higher rating for this 
disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
United States Court of Veterans Appeals, (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Schedule does not provide a higher rating for tinnitus or 
peripheral vestibular disorders.  Nonetheless, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for vertigo 
and tinnitus.  As discussed, the vertigo and tinnitus 
condition started after a period of hospitalization in 1993.  
Since then, there is no evidence of repeated hospitalizations 
for this condition.  Also, the record does not show that the 
veteran's vertigo and tinnitus condition has markedly 
interfered with his employment.  The veteran has requested a 
social and industrial survey, as well as another VA 
examination, to determine the impact of this service-
connected condition on his ability to work and perform other 
daily activities.  However, the veteran has not alleged that 
his vertigo and tinnitus condition has changed materially 
since the last examination.  The Board finds no evidence on 
record showing that vertigo and tinnitus have had a marked 
impact on employment.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.

	II.  Service connection 

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 1999), as defined by Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The record shows that the 
veteran fractured his right femur in July 1996.  The veteran 
states that the vertigo aspect of his service connected 
disability caused him to fall and break his hip.  
Furthermore, medical treatment records from Manatee Memorial 
Hospital of Bradenton, Florida contemporaneous with the right 
hip fracture note the veteran's chronic vestibular problems 
and notes that one of those episodes had led to the injury in 
question.  Thus, the Board finds that the veteran has 
presented a well-grounded claim.  The Board is also satisfied 
that all appropriate development has been accomplished and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially contends that he fractured his right 
hip due to a fall caused by his service connected vertigo 
condition and, thus, that secondary service connection for 
the residuals of this hip fracture is warranted.  After 
review of the record, the Board finds that the evidence 
supports that the veteran's right hip fracture was caused by 
his service connected vertigo condition, and that service 
connection is appropriate.   

In accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when a veteran's non-service-connected disability 
is determined to be proximately due to or the result of a 
service connected disability, the veteran will be compensated 
for the degree of disability over and above the degree of 
disability existing for the service connected disability 
itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  This is 
the concept of secondary service connection.    

The service medical records do not show evidence of a 
fractured hip in service.  As just discussed, the veteran 
claims that his fractured hip was caused by his service 
connected vertigo and tinnitus condition.  The record shows 
that the veteran began experiencing vertigo symptoms in May 
1993, following VA treatment for osteomyelitis of the right 
foot.  A July 1994 letter of physical examination from Seth 
Rosenberg, M.D., of the Florida Ear and Sinus Center states 
that the veteran experiences dizziness when he stands or 
moves too quickly.  Dr. Rosenberg stated that, on 
examination, the veteran had severe unsteadiness with normal 
gait, was unable to perform tandem gait, and swayed during 
Romberg maneuver.  Dr. Rosenberg concluded that the veteran 
had both central and peripheral components to his vertigo.     

The veteran testified about his hip fracture during his 
October 1997 personal hearing before the RO.  He stated that 
he had recently been released from the hospital following a 
prostate operation when pain from surgical stitches caused 
him to stand up quickly.  According to the veteran, this 
sudden movement caused a vertigo sensation and precipitated 
his fall that fractured his right hip.  

The Manatee Memorial Hospital treatment records at the time 
of the veteran's right hip fracture in July 1996 due note the 
veteran's chronic vertigo problems.  At the same time, these 
contemporaneous treatment records do not indicate that any 
other factors might have caused the fall besides the 
veteran's vertigo claim.  The Board notes that VA outpatient 
treatment records from January 1996 up to the time of the hip 
fracture note that the veteran had problems concerning 
alcohol use, diabetes, and his right foot in the months 
leading up to his hip fracture.  However, the Manatee 
Hospital records do not note anything like intoxication or a 
diabetic incident, or even right foot problems, contributing 
to the veteran's fall.  The veteran's vertigo condition is 
the only factor that is referenced in these contemporaneous 
records, and was presumably accepted by medical personnel as 
a precursor to the hip injury.  There is certainly nothing in 
the record to refute the veteran's explanation of why he 
fell.  For this reason, the Board concludes that the evidence 
supports the grant of service connection for a fractured 
right hip, as secondary to the service connected vertigo and 
tinnitus condition.


ORDER

Entitlement to an increased rating for vertigo and tinnitus 
under the rating criteria in effect until June 10, 1999, is 
denied.  Entitlement to an increased rating for vertigo under 
Diagnostic Code 6204 under the rating criteria in effect June 
10, 1999, is denied.  Entitlement to a separate 10 percent 
evaluation for tinnitus under the rating criteria in effect 
June 10, 1999, is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to service connection for right hip fracture, 
secondary to service-connected vertigo and tinnitus, is 
granted. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

